Citation Nr: 0735859	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1999 for the assignment of a 40 percent evaluation for lumbar 
strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1943 to May 1944, 
and from May 1952 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) that granted the veteran an effective date of January 
1999 for an increased evaluation of lumbar strain with 
degenerative changes, from 10 percent to 40 percent.  The 
veteran perfected a timely appeal of this effective date 
determination to the Board.

This matter was before the Board in July 2005, and was then 
remanded for further development and adjudication.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age. See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that subsequent to the RO's certification of 
appeal to the Board, the Board received additional evidence 
in the form of private and VA medical records dated from 
October 2002 to March 2007.  However, such records are not 
pertinent to the veteran's claim of an effective date prior 
to January 28, 1999.  Thus, the Board may decide this matter 
on the merits without initial RO consideration of such 
additional evidence.  See, 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The veteran's claim for increased compensation was 
received by VA on January 28, 1999.

2. A factually ascertainable increase in lumbar strain 
disability did not occur within the one-year period preceding 
January 28, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 
1999 for the assignment of a 40 percent evaluation for lumbar 
strain with degenerative changes have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1), 
4.71a, Diagnostic Codes 5292, 5295 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements apply to all five elements 
of a service connection claim, including the disability 
rating and effective date of the award.

In this regard, August 2005 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
en effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate her claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in her 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letters were issued to the veteran in August 2005 and March 
2006.  Thereafter, she was afforded an opportunity to 
respond, and the AOJ then subsequently reviewed the claim and 
issued a statement of the case to the veteran in June 2006, 
and a supplement statement of the case in December 2006.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA and private medical treatment 
records, a VA compensation and pension examination, a 
statement form the Social Security Administration indicating 
that records for the veteran had been destroyed, and written 
statements from the veteran and her representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.





II. Earlier effective date

The veteran argues that she is entitled to an effective date 
earlier than January 28, 1999 for an increased rating from 10 
percent to 40 percent for her service-connected lumbar strain 
with degenerative changes.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Prior to September 26, 2003, the veteran's lumbar strain with 
degenerative changes was rated under Diagnostic Code (DC) 
5292.  It also could have been rated under DC 5295.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

In the instant case, the veteran's claim for a rating in 
excess of 10 percent was received by the Board on January 28, 
1999.

The only evidence of record pertaining to the veteran's back 
within the one-year period preceding January 28, 1999 is a 
thoracolumbar spine x-ray report dated in March 1998.  The 
report notes that the veteran had a history of osteoporosis, 
and that she complained of worsening low back pain.  On x-ray 
examination, compression deformity of L1 and possibly T12 and 
T9 was noted with osteoporosis, pedicles were intact, and 
small anterior osteophytes were seen, suggesting mild 
degenerative change.  The veteran was diagnosed as having a 
compression fracture of L1 and possibly T12 and T9, with 
osteoporosis and mild degenerative change.

Based on the evidence of record, the Board does not find an 
effective date prior to January 28, 1999 to be warranted.  In 
short, the record does not reflect a factually ascertainable 
increase in disability within the one-year period preceding 
January 28, 1999.  Specifically, in the one-year period 
preceding January 28, 1999, it is not factually ascertainable 
from the record that the limitation of the veteran's lumbar 
spine motion increased from "slight" to either "moderate" 
or "severe".  Nor is it factually ascertainable that there 
was muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  
Furthermore, it was not factually ascertainable that there 
was listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board notes the March 1998 VA records indicating that the 
veteran complained of worsening low back pain, and that 
compression fracture of L1 and possibly T12 and T9, with 
osteoporosis and mild degenerative change, was diagnosed on 
x-ray examination.  However, such evidence does not 
demonstrate that the criteria for a 20 percent rating under 
either DC 5292 or DC 5295 have been met.  In this regard, the 
Board notes that, in order for the veteran to receive an 
earlier effective date than the date of her claim for her 
increased rating, the required factually ascertainable 
increase in disability in the one-year period preceding the 
date of the claim must be an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  As 
the record does not reflect a factually ascertainable 
increase in disability to the 20 percent disability level 
within the one-year period preceding the date of the 
veteran's increased rating claim, an effective date earlier 
than the date of that claim is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 28, 
1999 for the assignment of a 40 percent evaluation for lumbar 
strain with degenerative changes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


